Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:
MELINDA K. JACKMAN-HANLIN                         GREGORY F. ZOELLER
Plainfield, Indiana                               Attorney General of Indiana

                                                  JODI KATHRYN STEIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana
                                                                                FILED
                                                                            Dec 14 2012, 9:18 am

                              IN THE
                                                                                     CLERK
                    COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




BRIAN TASKEY,                                     )
                                                  )
       Appellant-Defendant,                       )
                                                  )
           vs.                                    )        No. 67A04-1204-CR-189
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )

                      APPEAL FROM THE PUTNAM CIRCUIT COURT
                        The Honorable Charles Bridges, Special Judge
                              Cause No. 67C01-1011-FD-215


                                       December 14, 2012
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
      Brian Taskey (“Taskey”) was convicted in Putnam Circuit Court of Class D felony

battery resulting in bodily injury and Class D felony neglect of a dependent. Taskey

appeals his convictions arguing that the State failed to present sufficient evidence to

prove that he committed the charged offenses.

      We affirm.

                            Facts and Procedural History

      On November 1, 2010, the Putnam County Division of the Indiana Department of

Child Services (“DCS”) received a report that Taskey’s five-year-old child, B.E.T., was

complaining of back pain and had significant bruising on his back. DCS Investigator

Timothy Haltom proceeded to the Taskey residence to investigate the complaint. Taskey

initially refused to cooperate, and therefore, Haltom requested assistance from the

Sheriff’s Department. Eventually, B.E.T.’s Mother convinced Taskey to allow Haltom

and the deputies into their home and allowed Haltom to examine B.E.T.

      Haltom observed severe bruising on B.E.T.’s back, buttocks, and thighs. Haltom

questioned B.E.T. about his injuries, and B.E.T. told Haltom that he was struck by his

parents with a belt. B.E.T.’s Mother admitted that she and Taskey struck B.E.T. with a

belt to punish him and that she disciplined their other two children in a similar manner.

B.E.T.’s Mother stated that when she started whipping B.E.T. with the belt, he refused to

stand still. Therefore, she asked Taskey to finish whipping B.E.T. with the belt, and

Taskey did so.

      While inside the Taskey residence, Haltom and the sheriff’s deputies observed dog

and human feces on the floor of the home and urine stains on the flooring. B.E.T.’s

                                           2
bedroom smelled of feces, and the multiple deposits of feces on the floor of the room

were both dried and wet. B.E.T. had a bare mattress and his sleeping bag and blanket

were soiled and foul-smelling. The mattress was also soiled and dirty. B.E.T.’s brothers’

bedroom also had feces on the floor and the bare mattress in it was soaked with urine. In

Haltom’s presence, B.E.T. stood in a corner and openly urinated on the floor. After

observing the deplorable condition of the home and B.E.T.’s injuries, Haltom removed

the children from the Taskeys.

      Shortly thereafter, Taskey was charged with Class D felony battery resulting in

bodily injury and Class D felony neglect of a dependent. Taskey waived his right to a

jury trial and a bench trial was held on January 13, 2012. Taskey was found guilty as

charged, and his sentencing hearing was held on March 20, 2012. The trial court ordered

him to serve concurrent three-year terms in the Department of Correction, with one year

executed, one year to be served as a direct commitment to Community Corrections, and

one year suspended to probation. Taskey now appeals.

                                 Discussion and Decision

      Taskey argues that the State failed to present sufficient evidence to support both

convictions. Upon a challenge to the sufficiency of evidence to support a conviction, we

neither reweigh the evidence nor judge the credibility of the witnesses; instead, we

respect the exclusive province of the trier of fact to weigh any conflicting evidence.

McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We consider only the probative

evidence and reasonable inferences supporting the judgment, and we will affirm if the

probative evidence and reasonable inferences drawn from the evidence could have

                                           3
allowed a reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.

Id.

       A. Battery Resulting in Bodily Injury

       To prove that Taskey committed Class D felony battery resulting in bodily injury,

the State was required to present sufficient evidence to establish that Taskey knowingly

touched B.E.T., a person under the age of fourteen, in a rude insolent or angry manner.

See I.C. § 35-42-2-1(a)(2)(B). Specifically, the State alleged that Taskey beat B.E.T. on

his legs, buttocks and back, which resulted in bodily injury. See Appellee’s App. p. 1.

       Taskey raises two challenges to the sufficiency of the evidence. First, he argues

that he was justified in striking B.E.T. because a parent may employ reasonable corporal

punishment to discipline a child.     In this regard, Indiana Code section 35–41–3–1,

provides that: “[a] person is justified in engaging in conduct otherwise prohibited if he

has legal authority to do so.” “This statute has been interpreted to provide legal authority

for a parent to engage in reasonable discipline of her child, even if such conduct would

otherwise constitute battery.” State v. Fettig, 884 N.E.2d 341, 345 (Ind. Ct. App. 2008).

       In Willis v. State, 888 N.E.2d 177 (Ind. 2008), our Supreme Court set forth the

requirements for the parental privilege, holding that “[a] parent is privileged to apply

such reasonable force or to impose such reasonable confinement upon his [or her] child

as he [or she] reasonably believes to be necessary for its proper control, training, or

education.” 888 N.E.2d at 182 (quoting Restatement of the Law (Second) Torts, § 147(1)

(1965)). The following factors are relevant to a court’s determination of whether the

punishment at issue is reasonable:

                                               4
       (a) whether the actor is a parent;
       (b) the age, sex, and physical and mental condition of the child;
       (c) the nature of his offense and his apparent motive;
       (d) the influence of his example upon other children of the same family or group;
       (e) whether the force or confinement is reasonably necessary and appropriate to
       compel obedience to a proper command;
       (f) whether it is disproportionate to the offense, unnecessarily degrading, or likely
       to cause serious or permanent harm.

Id.

       In addition to this non-exhaustive list of factors, the unique facts of a particular

case should be considered. Id. In order to convict a parent for battery where parental

privilege is asserted, “the State must prove that either: (1) the force the parent used was

unreasonable or (2) the parent’s belief that such force was necessary to control her child

and prevent misconduct was unreasonable.” Id.

       The photographs admitted at trial establish the severity of the bruising five-year-

old B.E.T. sustained after his mother and Taskey beat him with a belt. Ex. Vol., State’s

Exs. 3, 4, 5, 6, &7. The photographs show multiple bruises on B.E.T.’s back, buttocks

and legs. It is difficult to imagine any offense a five-year-old child might commit to

warrant such a beating. And Taskey does not describe any offense that B.E.T. committed

that would require discipline. For all of these reasons, Taskey’s defense of parental

discipline privilege fails.

       Taskey also argues that the State failed to prove whether B.E.T.’s Mother or

Taskey struck B.E.T. hard enough to cause the bruising. The evidence presented at trial

established that both B.E.T.’s Mother and Taskey struck B.E.T. with the belt.

Specifically, B.E.T.’s Mother could not get B.E.T. to hold still, so Taskey finished


                                             5
“spanking” B.E.T.     Both parents participated in battering B.E.T., and the fact that

B.E.T.’s Mother first struck B.E.T. with the belt does not render Taskey any less culpable

for beating his child. See McNeill v. State, 936 N.E.2d 358, 360 (Ind. Ct. App. 2010)

(stating “Indiana law does not distinguish between a principal and one who aids”). We

therefore conclude that the evidence is sufficient to support Taskey’s Class D felony

battery resulting in bodily injury conviction.

       B. Neglect of Dependent

       To prove that Taskey committed Class D felony neglect of a dependent, the State

was required to present sufficient evidence to establish that Taskey “having the care of

B.E.T., DOB: 05/14/05; N.T., DOB: 4/13/08; and C.N.T., DOB: 07/30/03, dependents,

did knowingly place said dependents in a situation that endangered the dependents’ life

or health, to-wit: living in a home of dog and human feces and urine.” Appellee’s App. p.

2. See also Ind. Code § 35-46-1-4(a)(1) (“A person having the care of a dependent,

whether assumed voluntarily or because of a legal obligation, who knowingly or

intentionally [] places the dependent in a situation that endangers the dependent’s life or

health . . . commits neglect of a dependent, a Class D felony.”).

       Taskey argues that the evidence is insufficient to support his conviction because

“the facts in this case do not support that Taskey was aware of a high probability that

Taskey was putting his children in a dangerous situation. The evidence shows nothing

more than Taskey was negligent in checking his home for dog and human feces and

urine.” Appellant’s Br. at 7-8.



                                                 6
       The photographs of the Taskey home admitted at trial demonstrate the deplorable

and grossly unsanitary condition of the home.          The Taskeys’ youngest child was

permitted to defecate on the floor of the home and the evidence at trial established that

there were multiple deposits of feces in the children’s bedrooms. There was also what

appeared to be canine feces inside the front door of the home. B.E.T.’s mattress and

bedding were soiled and foul-smelling. Haltom also observed B.E.T. openly urinate on

the floor of the home. And a mattress in N.T.’s and C.N.T.’s bedroom was soaked with

urine. This evidence is sufficient to establish that Taskey knowingly placed the children

in a situation that endangered their life or health.

       We therefore affirm Taskey’s Class D felony battery resulting in bodily injury and

Class D felony neglect of a dependent convictions.

       Affirmed.

VAIDIK, J., and BARNES, J., concur.




                                               7